Exhibit 10.1

 

AECOM

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE EARNINGS PROGRAM

These Standard Terms and Conditions apply to any Award of Performance Earnings
Program (“PEP”) units granted to an employee of the Company on or after March 1,
2017, under the AECOM Amended & Restated 2016 Stock Incentive Plan, as may be
amended from time to time (the “Plan”), which are evidenced by a Term Sheet or
an action of the Administrator that specifically refers to these Standard Terms
and Conditions.

1.         TERMS OF PEP UNITS

AECOM, a Delaware corporation (the “Company”), has granted to the Participant
named in the term sheet (including Attachment A thereto) provided to said
Participant herewith, otherwise provided electronically or included on the stock
administrator’s online grant summary page (the “Term Sheet”) an opportunity to
earn a target number of PEP units (the “Award”) specified in the Term
Sheet.  Each PEP unit represents the right to receive one share of the Company’s
Common Stock, $0.01 par value per share (the “Common Stock”), together with cash
in an amount equivalent to dividends paid or made by the Company with respect to
such share of Common Stock (a “Dividend Equivalent”), upon the terms and subject
to the conditions set forth in the Term Sheet, these Standard Terms and
Conditions, and the Plan, each as amended from time to time.  For purposes of
these Standard Terms and Conditions and the Term Sheet, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary, as such term is defined in the Plan.

2.         EARNOUT OF PEP UNITS

The number of PEP units earned under the Award shall be determined according to
the Performance Objectives and Performance Earnout Schedule specified in the
Term Sheet.

3.         VESTING OF PEP UNITS

The Award shall not be vested as of the Grant Date set forth in the Term Sheet
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Term Sheet and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Term Sheet with respect to the number of PEP units earned as set forth in the
Term Sheet; provided that (except as set forth in Section 5 below) the
Participant does not experience a Termination of Employment (as defined in the
Plan).  Each date on which PEP units subject to the Award vest is referred to
herein as a “Vesting Date.”  Notwithstanding anything herein or in the Term
Sheet to the contrary, if a Vesting Date is not a business day, the applicable
portion of the Award shall vest on the prior business day.  PEP units granted
under the Award that have vested and are no longer subject to forfeiture are
referred to herein as “Vested Units.”  PEP units granted under the Award that
are not vested and remain subject to forfeiture are referred to herein as
“Unvested Units.”  The vesting period of the Award may be adjusted by the

 

 



December 2019




 

Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company in making any such
adjustment.  Dividend Equivalents shall accrue and remain unvested with respect
to Unvested Units and shall vest, if at all, at the same time or times as the
Unvested Units to which the Dividend Equivalents relate.  Dividend Equivalents
shall not accrue interest.

Notwithstanding anything herein to the contrary, in connection with any
Transaction, Section 12 of the Plan shall apply to the Award, except as
otherwise provided in any individual agreement between the Participant and the
Company in effect at the time of the Transaction or any Company benefit plan or
written policy in effect and applicable to the Participant at the time of such
Transaction.

4.         SETTLEMENT OF PEP UNITS

Each earned Vested Unit will be settled by the delivery of one share of Common
Stock (subject to adjustment under Section 12 of the Plan) to the Participant
or, in the event of the Participant’s death, to the Participant’s estate, heir
or beneficiary, promptly following the applicable Vesting Date (but in no event
later than 75 days following the Vesting Date); provided that the Participant
has satisfied all of the tax withholding obligations described in Section 8
below, and that the Participant has completed, signed and returned any documents
and taken any additional action that the Company deems appropriate to enable it
to accomplish the delivery of the shares of Common Stock.  The issuance of the
shares of Common Stock hereunder may be affected by the issuance of a stock
certificate, recording shares on the stock records of the Company or by
crediting shares in an account established on the Participant’s behalf with a
brokerage firm or other custodian, in each case as determined by the
Company.  Fractional shares will not be issued pursuant to the Award.

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters (which delay shall in no event
extend beyond 75 days following the Vesting Date).

Dividend Equivalents shall be settled in cash at the same time, and upon the
same conditions, if applicable, as the earned Vested Units to which they relate.

5.         RIGHTS AS STOCKHOLDER

Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s





2




 

account nor shall the Participant have any of the rights of a stockholder with
respect to such shares. With the exception of Dividend Equivalents (which shall
be settled, if at all, in the form of cash), pursuant to the terms hereof, the
Participant will not be entitled to any privileges of ownership of the shares of
Common Stock (including, without limitation, any voting rights) underlying
Vested Units and/or Unvested Units unless and until shares of Common Stock are
actually delivered to the Participant hereunder.

6.         TERMINATION OF EMPLOYMENT

Upon the date of the Participant’s Termination of Employment (as defined in the
Plan) for any reason, except as provided in this Section 6 or in any individual
agreement between the Participant and the Company in effect at the time of
Termination of Employment, all Unvested Units shall be forfeited by the
Participant and cancelled and surrendered to the Company without payment of any
consideration to the Participant.  Dividend Equivalents shall be subject to the
same treatment upon the Participant’s Termination of Employment as the Vested
Units or Unvested Units to which they relate. For the avoidance of doubt,
regardless of any notice or severance period required by any applicable law, in
no event does the Participant’s entitlement to or receipt of pay in lieu of
notice or severance pay under any statute, contract or at common law serve to
extend the effective date of Participant’s Termination of Employment for any
purpose under this Award.

A.        Upon the date of a termination of the Participant’s employment as a
result of the death of the Participant, subject to any individual agreement
between the Participant and the Company in effect at the time of Termination of
Employment, the Award will vest as if the Participant had remained employed
through the Vesting Date but based on the Company’s actual performance relative
to the Performance Objectives through the date of the Participant’s death (as
determined by the Administrator) and the Vested Units will be paid to the
Participant’s estate, heir or beneficiary within 30 days following the date of
the Participant’s death. Any unearned PEP units shall be forfeited by the
Participant’s estate, heir or beneficiary and cancelled and surrendered to the
Company without payment of any consideration to the Participant’s estate, heir
or beneficiary.

B.        Upon Termination of Employment by the Company as a result of the Total
and Permanent Disablement of any Participant, subject to any individual
agreement between the Participant and the Company in effect at the time of
Termination of Employment, the Award will vest as if the Participant had
remained employed through the Vesting Date but based on the Company’s actual
performance relative to the Performance Objectives through the date of the
Participant’s Termination of Employment (as determined by the Administrator) and
the Vested Units will be paid to the Participant within 30 days following the
date of the Participant’s Termination of Employment. Any unearned PEP units
shall be forfeited by the Participant and cancelled and surrendered to the
Company without payment of any consideration to the Participant.





3




 

C.        Upon Termination of Employment as a result of the Retirement of a
Participant, subject to any individual agreement between the Participant and the
Company in effect at the time of Termination of Employment, the Award may vest
on a pro-rata basis. In order to receive prorated vesting, the Participant: (1)
must be a solid performer and meet or exceed expectations with respect to
individual performance, etc. (in each case, as determined by the Administrator
or any officer of the Company to whom the Administrator’s authority has been
delegated) and (2) execute a general release of all claims and abide by a
non-solicitation and/or non-competition agreement in a form provided by the
Administrator at the time of termination.  The pro-rata basis will be a
percentage where the denominator is the number of months in the Performance
Cycle and the numerator is the number of whole months from the beginning date of
the Performance Cycle through the date of termination. Distributions shall be
the lesser of actual performance or 100% of the pro-rated PEP units.  Any
unearned or Unvested Units shall be forfeited by the Participant and cancelled
and surrendered to the Company without payment of any consideration to the
Participant.  For purposes of the Award and these Standard Terms and Conditions,
the term “Retirement” means retirement from active employment with the Company
and its Subsidiaries (i) at or after age 60 and with the approval of the
Administrator or (ii) at or after age 65.  The determination of the
Administrator as to an individual’s Retirement shall be conclusive on all
parties.

D.        Upon termination of the Participant’s employment for Cause, all Vested
Units and Unvested Units shall be forfeited by the Participant and cancelled and
surrendered to the Company without payment of any consideration to the
Participant.

7.         CONDITIONS AND RESTRICTIONS ON SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without
limitation  (a) restrictions under an insider trading policy or pursuant to
applicable law, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Participant and holders of other Company equity
compensation arrangements, (c) restrictions in connection with any underwritten
public offering by the Company of the Company’s securities pursuant to an
effective registration statement filed under the Securities Act of 1933, (d)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers, and (e) provisions requiring Shares to be sold on the open
market or to the Company in order to satisfy tax withholding or other
obligations.

At no time will the Participant have the right to require the Company to
purchase from the Participant any Shares acquired by the Participant under the
Award.  Any Shares acquired by such Participant under the Award may not be
repurchased by the Company for a period of six (6) months following the date on
which the Participant acquired such Shares pursuant to the Award.





4




 

8.         INCOME TAXES

The Participant will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Settlement Date) determined
by applicable law (any such date, the “Taxable Date”), based on the fair market
value of the shares of Common Stock underlying the units that are vested and
earned together with the value of any related Dividend Equivalents.  The
Participant will be solely responsible for the payment of all U.S. federal
income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the Vested Units and Dividend
Equivalents, including any such taxes that are required to be withheld and paid
to the applicable tax authorities (the “Tax Withholding Obligation”).  The
Participant will be responsible for the satisfaction of such Tax Withholding
Obligation in a manner acceptable to the Company at its sole discretion.

By accepting the Award the Participant agrees that, unless and to the extent the
Participant has otherwise satisfied the Tax Withholding Obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized to withhold from the shares of Common Stock issuable to the
Participant in respect of Vested Units the whole number of shares (rounded down)
having a value (as determined by the Company consistent with any applicable tax
requirements) on the Taxable Date or the first trading day before the Taxable
Date sufficient to satisfy the applicable Tax Withholding Obligation.  If the
withheld shares are not sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Participant agrees to pay to the Company as soon as practicable
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of shares of Common Stock described above and if the withheld shares
are more than sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Company shall make such arrangement as it determines appropriate
to credit such amount for the Participant’s benefit.

At any time not less than five (5) business days before any Tax Withholding
Obligation arises (e.g., a Settlement Date), the Participant may elect to
satisfy all or any part of the Participant’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient
(in light of the uncertainty of the exact amount thereof) to satisfy the Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a personal check payable to the Company, or (iii) such
other means as specified from time to time by the Administrator; in each case
unless the Company has specified prior to such date that the Participant is not
permitted to satisfy the Tax Withholding Obligation. The Administrator may, in
its discretion, permit or require that the Tax Withholding Obligation be
satisfied by the Participant providing instruction and authorization to the
Company and a brokerage firm designated by the Company to sell on the
Participant’s behalf a whole number of shares of Common Stock from those shares
issued to the Participant in respect of Vested Units as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy the Tax
Withholding Obligation.  If this “sell to cover” method of payment is permitted
(and elected) or required, the applicable shares of Common Stock will be sold on
the Taxable Date or as soon thereafter as practicable. The Participant will be
responsible for all broker's fees and other costs of sale, and agrees to
indemnify and hold the Company





5




 

harmless from any losses, costs, damages, or expenses relating to any such sale.
The number of shares sold may be determined by considering any applicable
withholding rates, including maximum applicable rates, and to the extent the
proceeds of such sale exceed the Tax Withholding Obligation, the Company shall
make such arrangement as it determines appropriate to credit such amount for the
Participant’s benefit and the Participant acknowledges that the Participant has
no entitlement to the equivalent in shares. The Participant agrees to pay to the
Company as soon as practicable any amount of the Tax Withholding Obligation that
is not satisfied by the sale.

The Company may refuse to issue any shares of Common Stock to the Participant or
settle any Dividend Equivalents until the Participant satisfies the Tax
Withholding Obligation.  The Participant acknowledges that the Company has the
right to retain, without notice, from shares issuable under the Award or from
salary, or other amounts payable to the Participant, shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with the Award, regardless of any action the Company
takes or any transaction pursuant to this Section 8 with respect to any tax
withholding obligations that arise in connection with the Award.  The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award, or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.

9.         NON-TRANSFERABILITY OF AWARD

Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution.  The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 9.

10.       THE PLAN AND OTHER AGREEMENTS

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan.  In the event of a conflict between the terms
and conditions of these Standard Terms and Conditions and the Plan, the Plan
controls.

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.





6




 

11.       LIMITATION OF INTEREST IN SHARES SUBJECT TO AWARD

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in respect of Vested Units.

12.       NOT A CONTRACT FOR EMPLOYMENT

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

13.       SECTION 409A

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify as a
“short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these Standard Terms and Conditions, including any taxes, penalties or interest
imposed under Section 409A of the Code.  To the extent any payment or benefit in
respect of this Award is considered deferred compensation subject to (and not
exempt from) the restrictions contained in Section 409A of the Code and to the
extent the Participant is considered a specified employee (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code) at the time of his or her
separation from service (as determined under Section 409A), such payment may not
be made as a result of the Participant’s separation from service before the date
that is six months after the Participant’s separation form service (or, if
earlier, the Participant’s death).  Any payment that would otherwise be made
during this period of delay shall be accumulated and paid on the sixth month
plus one day following the Participant’s separation from service (or, if
earlier, as soon as administratively practicable after the Participant’s death).

14.       CLAWBACK POLICY

The Participant hereby acknowledges and agrees that the Participant and the
award evidenced by this Agreement are subject to the Company’s Clawback Policy
as amended from time to time.  To the extent the Participant is subject to the
Policy, the terms and conditions of the Policy are hereby incorporated by
reference into this Agreement.





7




 

15.       NOTICES

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

If to the Company, to:

AECOM

300 S Grand Ave, 9th Floor

Los Angeles, CA 90071-2201

Attention:  Compensation Department

If to the Participant, to the address for the Participant contained in the
Company’s books and records.

16.       SEPARABILITY

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

17.       HEADINGS

The headings preceding the text of the sections herein are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

18.       FURTHER ASSURANCES

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

19.       BINDING EFFECT

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.





8




 

20.       DISPUTES

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with the terms of the Plan.  The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.

21.       ELECTRONIC DELIVERY

The Company may, at its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout the Participant’s term of employment or service with
the Company and thereafter until withdrawn in writing by the Participant.





9




 

Attachment A

 

AECOM

PERFORMANCE CRITERIA AND EARNOUT SCHEDULE

FY2020 PERFORMANCE EARNINGS PROGRAM (PEP)

 

This schedule outlines the performance conditions attached to the vesting of
your PEP award.  Your PEP award is just one component of your overall long-term
incentive package.  Another important aspect is your Restricted Stock Unit (RSU)
award in which the number of RSUs you originally received upon grant will not
change over time.

The FY2020 Performance Earnings Program is administered in accordance with
provisions of the AECOM Amended & Restated 2016 Stock Incentive Plan and
associated documents, including this Performance Criteria and Performance
Earnout Schedule and the Standard Terms and Conditions as established by the
Administrator.

The payment from earned target units will be determined based on AECOM’s 3-Year
Cumulative Attributable Free Cash Flow and AECOM’s 3-Year Average Return on
Invested Capital (“ROIC”),  each weighted 50.0%.  For both objectives,
performance will be determined after the end of the three-year performance cycle
beginning on  October 1, 2019 and ending on September 30, 2022.

The total award will vest and be paid in year three (December 2022). The value
of your PEP award may appreciate based on AECOM’s stock price during the
three-year vesting period.

1.         PERFORMANCE CRITERIA

The following definitions shall apply for purposes of the performance criteria
at the overall enterprise level less the Management Services (“MS”) segment and
all at-risk self-perform businesses to be sold:

A.        “3-Year Cumulative Attributable Free Cash Flow”  (50.0% weighting) is
the sum of fiscal years 2020, 2021, and 2022 cash flow from operations less (i)
capital expenditures net of proceeds from disposals and (ii) cash flow from
non-controlling interests

B.         “3-Year Average Return on Invested Capital” (50.0% weighting) is the
average of fiscal years 2020, 2021, and 2022 Adjusted Net Operating Profit After
Taxes (Adj. NOPAT) divided by the Average Quarterly Invested Capital over fiscal
years 2020, 2021, and 2022.

(i)         Adj. NOPAT is the sum of Adjusted Attributable Net Income (as
defined for Reg. G earnings) and Adjusted Interest Expense net of Interest
Income (tax effected at a normalized 29% rate).  Adjusted Net Income is the Net
Income Available to Common Stockholders excluding foreign exchange gains/losses
on forward contracts related to financing, acquisition and integration related
expenses, transaction related expenses, transformational restructuring related
expenses, financing charges in interest expense, the amortization of intangible
assets, and financial impacts associated with





10




 

expected and actual dispositions of non-core businesses and assets.  Adjusted
Interest Expense excludes deferred financing fees.

(ii)       Invested Capital is the sum of the Attributable Shareholders Equity
 plus Total Debt less Cash and Cash Equivalents.  Quarterly Invested Capital is
the beginning and ending Invested Capital balance of each respective quarter. 
Average Quarterly Invested Capital excludes changes to Accumulated Other
Comprehensive Loss (i.e., it is held flat at Q4 FY2019 ending actuals).

To the extent the sale of the MS segment is not closed before the end of the
three-year performance cycle, the definitions shall reset and apply for purposes
of the performance criteria at the overall enterprise level less all at-risk
self-perform businesses to be sold.

2.         PERFORMANCE EARNOUT SCHEDULE

The following schedule shall apply for purposes of determining what percentage
of the target PEP units are earned after the three-year performance cycles  in
order to determine the final earned percentage.  The earnout will be
interpolated for performance between the levels listed in the schedule.  Maximum
payout in all circumstances is 200%.

 

 

 

 

 

 

 

October 1, 2019 - September 30, 2022

Performance

 

Percentage Earned

Criteria

    

0%

    

100%

    

200%

Attributable Free Cash Flow

 

$XX

 

$XX

 

$XX

Return on Invested Capital

 

XX%

 

XX%

 

XX%

 

3.         EXAMPLE

Below is a PEP20 payout example where the participant has a target of 1,000 PEP
units.

 

 

 

 

 

 

 

 

 

October 1, 2019 - September 30, 2022

Performance Criteria

    

Actual
Performance

    

Percentage
Payout

    

Weighting

    

Percentage
Achievement

Attributable Free Cash Flow

 

$XX

 

XX%

 


50.0%

 

XX%

Return on Invested Capital

 

XX%

 

XX%

 


50.0%

 

XX%

Total FY2020-FY2022 Earned

XX%

Target PEP Units

XX

Final Earned PEP Units

XX

 

11

